Name: Commission Regulation (EC) No 1208/94 of 27 May 1994 fixing the export refunds on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 133/24 Official Journal of the European Communities 28 . 5. 94 COMMISSION REGULATION (EC) No 1208/94 of 27 May 1994 fixing the export refunds on products processed from cereals and rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, criteria to be taken into account when the refund on these products is being calculated ; Having regard to the Treaty establishing the European Community, Whereas the refund to be granted in respect of certain processed products should be graduated on the basis of the ash, crude fibre, tegument, protein, fat and starch content of the individual product concerned, this content being a particularly good indicator of the quantity of basic product actually incorporated in the processed product ; Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Commission Regula ­ tion (EEC) No 2193/93 (2), and in particular the third subparagraph of Article 13 (2) thereof, Whereas there is no need at present to fix an export refund for manioc, other tropical roots and tubers or flours obtained therefrom, given the economic aspect of potential exports and in particular the nature and origin of these products ; whereas, for certain products processed from cereals, the insignificance of Community participa ­ tion in world trade makes it unnecessary to fix an export refund at the present time ; Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1544/93 (4), and in particular the fourth subparagraph of Article 17 (2) thereof, Whereas the world market situation or the specific requi ­ rements of certain markets may make it necessary to vary the refund for certain products according to destination ; Whereas Article 13 of Regulation (EEC) No 1766/92 and Article 17 of Regulation (EEC) No 1418/76 provide that the difference between quotations or prices on the world market for the products listed in Article 1 of those Regu ­ lations and prices for those products within the Commu ­ nity may be covered by an export refund ; Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 Q, as amended by Regulation (EC) No 3528/93 (8), are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies ; whereas detailed rules on the application and determina ­ tion of these conversions were set by Commission Regu ­ lation (EEC) No 1068/93 (9), as amended by Regulation (EC) No 547/94 (10) ; Whereas Article 2 of Council Regulation (EEC) No 1431 /76 0 laying down general rules for granting export refunds on rice and criteria for fixing the amount of such refunds, provide that when refunds are being fixed account must be taken of the existing situation and the future trend with regard to prices and availabilities of cereals, rice and broken rice on the Community market on the one hand and prices for cereals, rice, broken rice and cereal products on the world market on the other ; whereas the same Articles provide that it is also important to ensure equilibrium and the natural development of prices and trade on the markets in cereals and rice and, furthermore, to take into account the economic aspect of the proposed exports, and the need to avoid disturbances on the Community market ; Whereas the refund must be fixed once a month ; whereas it may be altered in the intervening period ; Whereas Council Regulation (EEC) No 990/93 (u) prohi ­ bits trade between the European Community and the Federal Republic of Yugoslavia (Serbia and Montenegro) ; whereas this prohibition does not apply in certain situa ­ tions as comprehensively listed in Articles 2, 4, 5 and 7 thereof ; whereas account should be taken of this fact when fixing the refunds ; Whereas Article 4. of Council Regulation (EEC) No 1620/93 (6) on the import and export system for products processed from cereals and from rice defines the specific 0 OJ No L 181 , 1 . 7. 1992, p. 21 . 0 OJ No L 196, 5. 8 . 1993, p. 22. 0 OJ No L 166, 25. 6. 1976, p. 1 . (4) OJ No L 154, 25. 6 . 1993, p. 5. 0 OJ No L 166, 25. 6. 1976, p. 36 . M OJ No L 155, 26. 6. 1993, p. 29 . O OJ No L 387, 31 . 12. 1992, p . 1 . (8) OJ No L 320, 22. 12. 1993, p . 32. O OJ No L 108 , 1 . 5. 1993, p. 106. (10) OJ No L 69, 12. 3 . 1994, p. 1 . (") OJ No L 102, 28 . 4. 1993, p . 14. 28 . 5 . 94 Official Journal of the European Communities No L 133/25 Whereas certain processed maize products may undergo a heat treatment following which a refund might be granted that does not correspond to the quality of the product ; whereas it should therefore be specified that on these products, containing pregelatinized starch, no export refund is to be granted ; Whereas, pursuant to the abovementioned provisions, the refunds should be as set out in the Annex hereto ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 The refunds on the products listed in Article 1 (1 ) (d) of Regulation (EEC) No 1766/92 and in Article 1 ( 1 ) (c) of Regulation (EEC) No 1418/76 and subject to Regulation (EEC) No 1620/93 are hereby fixed as shown in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 June 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 May 1994. For the Commission Rene STEICHEN Member of the Commission No L 133/26 Official Journal of the European Communities 28 . 5. 94 ANNEX to the Commission Regulation of 27 May 1994 fixing the export refunds on products processed from cereals and rice (ECU/tonne) (ECU/tonne, Product code Refund (') 1102 20 10 100 (2) 74,10 1102 20 10 300 (2) 63,52 1102 20 90 100 0 63,52 1102 90 10 100 111,98 1102 90 10 900 76,14 110290 30 100 85,07 1103 12 00 100 85,07 1 103 13 10 100 (2) 95,27 1103 13 10 300 (2) 74,10 1103 13 10 500 (2) 63,52 1103 13 90 100 (2) 63,52 1103 19 10 000 51,64 1103 19 30 100 115,71 1103 21 00 000 45,96 1103 29 20 000 76,14 1104 11 90 100 111,98 1104 12 90 100 94,52 1104 1290300 75,62 110419 10 000 45,96 110419 50 110 84,69 110419 50 130 68,81 1104 21 10 100 111,98 1104 21 30 100 111,98 1104 21 50 100 149,30 1104 21 50 300 119,44 1104 22 10 100 75,62 11042230 100 80,34 1104 23 10 100 79,40 Product code Refund (') 110423 10 300 60,87 110429 11 000 45,96 11042991 000 45,06 1104 29 95 000 45,06 1104 30 10 000 11,27 1104 30 90 000 13,23 1107 10 11 000 80,21 1107 10 91 000 132,88 1108 11 00 200 90,12 1108 11 00 300 90,12 1108 1200 200 84,69 1108 1200300 84,69 1108 1300 200 84,69 1108 1300 300 84,69 1108 19 10 200 89,68 1108 19 10300 89,68 11090000 100 0,00 1702 30 51 000 (3) 110,62 1702 30 59 000 (3) 84,69 1702 30 91 000 110,62 1702 30 99 000 84,69 1702 40 90 000 84,69 1702 90 50 100 110,62 1702 90 50 900 84,69 17029075000 115,92 1702 90 79 000 80,45 2106 90 55 000 84,69 (') Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the conditions laid down in Regulation (EEC) No 990/93 are observed. (2) No refund shall be granted on products given a heat treatment resulting in pregelatinization of the starch. (3) Refunds are granted in accordance with Regulation (EEC) No 2730/75. NB : The product codes and the footnotes are defined in Commission Regulation (EEC) No 3846/87 (OJ No L 366, 24. 12. 1987, p. 1 ), as last amended by Regulation (EC) No 607/94 (OJ No L 77, 19 . 3 . 1994, p. 5).